Citation Nr: 1220662	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-29 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for lymphoma, to include as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from April 1966 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran appeared at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2009.  A transcript is associated with the claims file.  

The Board remanded the Veteran's claim for further development in October 2009.  

In August 2011 and in December 2011, the Board, in pertinent part, sent the case out for a Veterans Health Administration (VHA) expert opinion and a clarifying opinion, respectively.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets any additional delay in this matter, it is not yet ready for appellate review.  

First, the Board notes that since the RO last considered this appeal, additional relevant evidence has been associated with the claims folder, including a March 2012 private treatment surgical pathology report of a right groin lymph node biopsy that found that "[a]lthough no diagnostic features were found in this specimen, the possibility of neoplastic processes (particularly Hodgkin's disease) should be considered."  As the Veteran has not waived initial RO review of this additional evidence, it must be referred to the RO for review and preparation of a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 (2011); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (noting that relevant records are those relating to the disability for which the claimant is seeking benefits and which have a reasonable possibility of helping to substantiate the claim).  

Second, the above-mentioned submitted evidence suggests that the Veteran has Hodgkin's disease.  Under 38 C.F.R. § 3.309, Hodgkin's disease is one of the diseases that may be presumptively service-connected if a veteran is shown to have been exposed to an herbicide agent in service.  In the instant case, it is conceded that the Veteran was exposed to an herbicide agent in service due to his (also conceded) service in Vietnam.  In light of the following, the Board finds that an additional examination is necessary to determine the exact nature of the Veteran's current lymphatic disability.  Specifically, a VA oncologist must examine the Veteran after a claims file review, to include the March 2012 private treatment surgical pathology report of a right groin lymph node biopsy, as well as the September 2011 and January 2012 VHA medical advisory opinions, and he/she is expressly asked to opine as to what type of lymphoma, particularly Hodgkin's disease, is present in the Veteran.  Should the Veteran be diagnosed with Hodgkin's disease, it should be clearly recorded in the associated examination report.  

The Veteran is again reminded of his ability to supplement the record with any additional treatment records he may have in his possession which document consultations for the claimed lymphoma (Hodgkin's or otherwise).  The Veteran is encouraged to provide the names, addresses, and dates of any treatment for lymphoma or Hodgkin's disease which may not currently be of record.  Should the Veteran identify records which are not currently held by VA, the RO must make every available effort to obtain copies of this treatment and to associate them with the claims file prior to affording the Veteran his examination.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, contact the Veteran to request the dates and locations of any treatment records for lymphoma (or Hodgkin's disease) that are not currently a part of the claims file.  Should the Veteran respond with additional treatment information, all efforts should be made to secure copies of the treatment records and associate them with the claims file.  Moreover, should the Veteran have additional pertinent medical records in his possession, he is encouraged to submit them to VA so that they may be considered in adjudicating his claim.  

2.  The Veteran is to be scheduled for a VA oncology examination performed by an oncologist or comparable expert for the purposes of determining the nature of his claimed lymphatic disorder, to include an opinion as to whether lymphoma consistent with Hodgkin's disease is actively present or in a residual status.  The examiner should utilize any tests and methodologies deemed appropriate, and should indicate that a claims file review has been conducted.  A diagnosis is to be entered in the associated examination report; however, it is not necessary for the examiner to give an opinion as to etiology.  The medical basis for any diagnosis or opinion given should also be indicated for the record.  

3.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  
The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


